IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,        : No. 288 WAL 2018
                                     :
                   Respondent        :
                                     : Petition for Allowance of Appeal from
                                     : the Order of the Superior Court
             v.                      :
                                     :
                                     :
BILLY LONG,                          :
                                     :
                   Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,        : No. 289 WAL 2018
                                     :
                   Respondent        :
                                     : Petition for Allowance of Appeal from
                                     : the Order of the Superior Court
             v.                      :
                                     :
                                     :
BILLY LONG,                          :
                                     :
                   Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,        : No. 290 WAL 2018
                                     :
                   Respondent        :
                                     : Petition for Allowance of Appeal from
                                     : the Order of the Superior Court
             v.                      :
                                     :
                                     :
BILLY LONG,                          :
                                     :
                   Petitioner        :


                                 ORDER



PER CURIAM
     AND NOW, this 28th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.




             [288 WAL 2018, 289 WAL 2018 and 290 WAL 2018] - 2